Case 1:19-cv-12102-WGY Document1 Filed 10/10/19 Page 1of5

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MASSACHUSETTS

 

HIGH YIELD REO, LLC,
Plaintiff,
V. CIVIL ACTION NO.:

CERTAIN UNDERWRITERS AT LLOYD'S,
LONDON,

Defendants.

 

NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MASSACHUSETTS:

Pursuant to the provisions of 28 U.S.C. § 1446(a) and Local Rule 81.1, the
defendants, Certain Underwriters at Lloyd’s, London (hereinafter “Underwriters”), hereby
give notice of their removal of this action to the United States District Court for the District
of Massachusetts from the Superior Court of Massachusetts in and for Suffolk County,
and in support thereof, respectfully states as follows:

1. Underwriters are defendants in a civil action brought in the Superior Court
of the State of Massachusetts, in and for Suffolk County, styled as High Yield REO, LLC
v. Certain Underwriters at Lloyd’s London, Civil Action No. 1984-cv-02924 (the “High Yield
Suffolk Action’).

2. Underwriters were served with a copy of the Summons and Complaint in
the High Yield Suffolk Action on October 1, 2019. A true copy of the Summons and
Complaint in the High Yield Suffolk Action, as served on Underwriters, is attached to this
Notice of Removal as Exhibit “A.” Underwriters’ Notice of Removal is filed within thirty

(30) days after the receipt by Underwriters of a copy of the initial pleading setting forth the
Case 1:19-cv-12102-WGY Document1 Filed 10/10/19 Page 2 of 5

claim for relief upon which such action or proceeding is based, as required by 28 U.S.C.
§ 1446(b).'

2, The High Yield Suffolk Action is a suit of a wholly civil nature brought in the
Superior Court of the State of Massachusetts, in and for Suffolk County. The United
States District Court for the District of Massachusetts is therefore the proper forum and
venue to which this action may be removed under the provisions of 28 U.S.C. §§ 101 and
1441(a).

4. This Court has original jurisdiction to entertain this action because the only
parties to this case are citizens of different states and citizens or subjects of a foreign
state, and because the plaintiff claims that it is likely that its exposure for potential
indemnity and costs of defense exceeds the sum of $75,000, exclusive of interest and
costs. 28 U.S.C., §§ 1332(a)(2), 1441(a). Removal of this action is not prohibited by 28
U.S.C. § 1445.

5. With respect to diversity of citizenship, the plaintiff, High Yield REO, LLC, is
a domestic limited liability company duly organized under the laws of the Commonwealth
of Massachusetts, on December 15, 2014. A copy of High Yield REO, LLC’s registration
with the Corporate Division of the Massachusetts Secretary of the Commonwealth is
attached to this Notice of Removal as Exhibit “B.”

6. Anthony Borghi is a Manager of High Yield REO, LLC, with an address listed

as 404 South Huntington Avenue, Boston, Massachusetts 02130.

 

‘in filing this Notice of Removal, the defendant does not waive any defenses with regard to service of
process or the adequacy of process.
Case 1:19-cv-12102-WGY Document1 Filed 10/10/19 Page 3 of 5

t. Christopher Anderson is a Manager of High Yield REO, LLC, with an
address listed as 404 South Huntington Avenue, Boston, Massachusetts 02130.

8. Kurt Stenhouse is a Manager of High Yield REO, LLC, with an address
listed as 322 Avenue De Diego, Suite 302, San Juan, 00920, Puerto Rico.

9. The defendant, Atrium Underwriting Group Limited, subscribing to Policy
No. ATR/R/455483.01, is a foreign corporation duly organized under the laws of England,
with a principal place of business located at Room 790, Lloyd's of London, One Lime
Street, London EC3M 7DQ.

10. Pursuant to 28 U.S.C. § 1446(d), Underwriters have filed a notice of the
filing of this Notice of Removal, attached herewith as Exhibit “C”, with the Clerk of the
Superior Court of the Commonwealth of Massachusetts, in and for Suffolk County.

11. Pursuant to 28 U.S.C. § 1447(d), Underwriters have requested that the
Clerk of the Superior Court of the Commonwealth of Massachusetts, in and for Suffolk
County, provide certified or attested copies of all records and proceedings in the High
Yield Suffolk Action and certified or attested copies of all docket entries thereon.
Underwriters will cause such attested or certified copies of the state court record to be
filed with this Court within thirty (30) days hereof as required.

42. Counsel for Underwriters is duly admitted to practice before this Court and

signs this Notice of Removal in accordance with the requirements of Fed. R. Civ. P. 11.
Case 1:19-cv-12102-WGY Document1 Filed 10/10/19 Page 4 of5

WHEREFORE, the defendants, Certain Underwriters of Lloyd’s, London,

respectfully request that the above-referenced action now pending in the Superior Court

of the Commonwealth of Massachusetts, in and for Suffolk County, be removed from that

Court to the United States District Court for the District of Massachusetts.

Respectfully submitted,
CERTAIN UNDERWRITERS OF
LLOYD’S LONDON,

By Its Attorneys,

MORRISON MAHONEY LLP

/s/William A. Schneider

William A. Schneider, BBO #636421
250 Summer Street

Boston, MA 02210

Tel: (617) 439-7573

Fax: (617) 342-4951
wschneider@morrisonmahoney.com
Case 1:19-cv-12102-WGY Document1 Filed 10/10/19 Page 5of5

CERTIFICATE OF SERVICE

The undersigned understands that the following counsel of record is not yet
registered on the Court's CM/ECF database in connection with this matter. (1) Asa result,
these individuals will not receive from the Court electronic notification of the filing of the
foregoing Notice of Removal, filed via ECF on October 10, 2019; (2) will not have
immediate access to this document through the Court’s website; and (3) will receive a
paper copy of the foregoing from the undersigned upon filing.

Christopher M. Reilly, Esq.
Sloane & Walsh, LLP

1 Center Plaza

Boston, MA 02108
creilly@ssloanewalsh.com
Attorney for the Plaintiff

/s/William A. Schneider
William A. Schneider, BBO #636421
